Dissenting Opinion by
Mr. Justice Musmanno:
When the device which is the subject of litigation is so complicated, strange, or unique, that the average layman cannot quickly or easily grasp the meaning and functioning of its mechanism, the Court should not only allow, but welcome, expert testimony which will enlighten the tribunal on the processes and forces which concatenated into the untoward event which is the basis of the lawsuit. The accident in this case was a gas explosion following upon the play, mingling and intermingling of solenoids, solenoid valves, statcon*117trols, protectostats, pyrostats, spuds (not potatoes), gas pilots, fire boxes, combustion chambers, propane gas, electrodes, protectorelays, transformers, gauging drills, blowbacks, and peening hammers.
In a jungle of such teratogenetic nomenclature, an expert guide is almost indispensable if one is to reach the sought-after goal of a judgment based on a precise evaluation of all elements involved. With every mark of respect for the learning of the judge who tried this case and imposed a compulsory nonsuit, I still believe that with the help of expert witnesses he might better have been able to find the lost Dr. Livingstone of the correct decision.